Case:17-15844-TBM Doc#:518 Filed:04/25/19                  Entered:04/25/19 13:50:44 Page1 of 31



                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

 In re:                                 )
                                        )
 ALL-STATE FIRE PROTECTION, INC.        )                Case No. 17-15844 TBM
                         Debtor.        )                Chapter 11
 ______________________________________ )
                                        )
 RAYMOND S. GIBLER,                     )                Case No. 18-10543 TBM
 SSN: XXX-XX-2659,                      )                Chapter 11
                         Debtor.        )
                                        )                JOINTLY ADMINISTERED UNDER
                                        )                CASE NO. 17-15844 TBM


    THIRD AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION DATED
                            APRIL 25, 2019


          All-State Fire Protection, Inc. (“All-State”), and Raymond S. Gibler (“Mr. Gibler”), through
 their respective counsel, submit their Third Amended Joint Chapter 11 Plan of Reorganization dated
 April 25, 2019, and state as follows:


                                             ARTICLE I
                                             SUMMARY

        This Third Amended Joint Plan of Reorganization (the “Plan”) under Chapter 11 of the
 Bankruptcy Code (the “Code”) proposes to pay the creditors of All-State and Mr. Gibler (collectively
 the “Debtors”) from net income of the Debtors.

         This Plan provides for ten (10) classes of secured claims and four (4) classes of unsecured
 claims. General non-insider and unsubordinated unsecured creditors holding allowed claims will
 receive pro-rata distributions over a period of six (6) years from two creditor funds: one for All-State
 creditors and a second for Mr. Gibler’s creditors. This Plan also provides for payment of
 administrative and priority tax claims which are not classified.

         All creditors and equity security holders should refer to Articles II through IV of this Plan
 for information regarding the precise treatment of their claim. A disclosure statement that provides
 more detailed information regarding this Plan and the rights of creditors and equity security holders
 has been circulated with this Plan. Your rights may be affected. You should read these papers



                                                   -1-
Case:17-15844-TBM Doc#:518 Filed:04/25/19             Entered:04/25/19 13:50:44 Page2 of 31



 carefully and discuss them with your attorney, if you have one. (If you do not have an
 attorney, you may wish to consult one.)


                                 ARTICLE II
                   CLASSIFICATION OF CLAIMS AND INTERESTS

 A.    Classes of Creditors in All-state’s Bankruptcy Case.

       2.1    Class 1        Consists of the secured claim of Wells Fargo Bank, N.A. against All-
                             State to the extent allowed as a secured claim under 11 U.S.C. § 506
                             which attaches to the assets of All-State, in the principal amount of
                             $1,203,900.00.

       2.2.   Class 2        Consists of the secured claim of Wells Fargo Equipment Finance, Inc.
                             to the extent allowed as a secured claim under 11 U.S.C. § 506 which
                             attaches to a 2015 Nissan PF80YLP Forklift (the “WFEF
                             Equipment”) in the principal amount of $16,260.18.

       2.3    Class 3        Consists of the secured claim of Colorado Department of Revenue for
                             unpaid trust fund taxes under C.R.S. §§ 39-22-604(7)(a) and 39-26-
                             117(1)(a), in the principal amount of $349,433.00, or as allowed by
                             the Bankruptcy Court.

       2.4    Class 4        Consists of the secured claim of Colorado Department of Labor for
                             unpaid unemployment insurance premiums owed by the Debtor under
                             C.R.S. § 8-79-103(1), in the principal amount of $509,268.41, or as
                             allowed by the Bankruptcy Court.

       2.5    Class 5        Consists of the secured claim of Chrysler Capital to the extent
                             allowed under 11 U.S.C. § 506 which attaches to a 2015 Dodge Ram
                             1500 Crew Cab pickup, Account No. xxxx5500, VIN xxx5659, in the
                             amount of $34,516.92.

       2.6    Class 6        Consists of the secured claim of Chrysler Capital to the extent
                             allowed under 11 U.S.C. § 506 which attaches to a 2015 Dodge Ram
                             1500 Crew Cab pickup, Account No. xxxx5476, VIN xxx5589, in the
                             amount of $34,082.46.

       2.7    Class 7        Consists of the secured claim of Chrysler Capital to the extent
                             allowed under 11 U.S.C. § 506 which attaches to a 2016 Dodge Ram
                             1500 pickup, Account No. xxxx5195, VIN xxx4002, in the amount
                             of $42,836.51.


                                              -2-
Case:17-15844-TBM Doc#:518 Filed:04/25/19            Entered:04/25/19 13:50:44 Page3 of 31



       2.8    Class 8       All unsecured claims against All-State to the extent allowed under 11
                            U.S.C. § 502.

 B.    Classes of Creditors in Mr. Gibler’s Bankruptcy Case.

       2.9    Class 11      Consists of the secured claim of Colorado Business Bank to the
                            extent allowed under 11 U.S.C. § 506 which attaches to real property
                            of Mr. Gibler owns in Morgan County, Colorado known by street and
                            number as 107 and 109 East Central Avenue, Wiggins, Colorado
                            80654, in the amount of $315,354.91.

       2.10   Class 12      Consists of the secured claim of Ditech Financial, LLC, f/k/a Green
                            Tree Servicing, LLC, to the extent allowed under 11 U.S.C. § 506
                            which attaches to real property of Mr. Gibler owns in Augusta,
                            Kansas, Colorado known by street and number as 1211 SW 110th
                            Street, Augusta, Kansas 67010 in the amount of $126,019.48.

       2.11   Class 13      Consists of the claim of Wells Fargo Bank, N.A., arising out of a pre-
                            petition Equity Line with FlexAbility Agreement and Disclosure
                            Statement, to the extent allowed as a secured claim under 11 U.S.C.
                            § 506 which is secured by a deed of trust against real property owned
                            by Mr. Gibler in Jefferson County, Colorado known by street and
                            number as 4065 Zephyr Circle, Arvada Colorado 80004, in the
                            amount of $110,649.45.

       2.12   Class 14      All unsecured claims against Mr. Gibler the extent allowed under 11
                            U.S.C. § 502.

 C.    Classes of Creditors in Connection with Both Bankruptcy Cases.

       2.13   Class 21      All insider unsecured claims against the Debtors to the extent allowed
                            under 11 U.S.C. § 502.

       2.14   Class 22      All unsecured claims that are subordinated to all other unsecured
                            claims, including any claims for penalties not related to actual
                            pecuniary loss and any civil penalties of any governmental authority,
                            together with any pre-petition interest accrued on such claims.

       2.15   Class 23      All holders of equity interests in All-State.

       2.16   Class 24      All holders of any untimely filed claims in either the All-State
                            bankruptcy case, Mr. Gibler’s bankruptcy case, or both.



                                              -3-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                  Entered:04/25/19 13:50:44 Page4 of 31




                                   ARTICLE III
                 TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS
                   U.S. TRUSTEE FEES AND PRIORITY TAX CLAIMS

        3.1.     Unclassified Claims. Under §1123(a)(1) of the Code, administrative expense claims,
 and priority tax claims are not in classes.

         3.2.    Administrative Expense Claims. Under 11 U.S.C. §1123(a)(1), certain administrative
 expense claims are not required to be classified. For purposes of this Plan, such unclassified claims
 consist of the allowed administrative expense claims under 11 U.S.C. § 507(a)(2). Each holder of
 an allowed unclassified administrative expense claim will be paid in full on the effective date of this
 Plan (as defined in Article VII), in cash, or upon such other terms as may be agreed upon by the
 holder of the claim and the Debtors.

                (a)     Taxes arising post-petition and pre-confirmation qualify as an administrative
                        expense because accruing tax is recognized as a necessary expense of an
                        on-going bankruptcy estate. 11 U.S.C. §§ 503(b), 507(a)(2).

                (b)     The IRS asserts that All-State has accrued post-petition delinquent tax debt
                        which includes Form 940, for the period ending December 31, 2017. The
                        IRS asserts that All-State’s post-petition tax liabilities include:

                        • Form 941 liability for period ending December 31, 2016: $515.36; and
                        • Form 940 (unemployment tax) liability for period ending December 31,
                        2017: $758.19.

                (c)     All-State disputes the post-petition tax liability as it paid all post-petition
                        taxes, including payroll taxes, when due.

         3.3.    Other Administrative Expense Claims. Holders of all other allowed claims entitled
 to priority under 11 U.S.C. § 507 (except administrative expense claims under 11 U.S.C. § 507(a)(2),
 employee claims under 11 U.S.C. §507(a)(4), and priority tax claims under 11 U.S.C. § 507(a)(8)).
 Each holder of an administrative expense claim allowed under 11 U.S.C. § 503 will be paid in full
 on the effective date of this Plan (as defined in Article VII), in cash, or upon such other terms as may
 be agreed upon by the holder of the claim and the Debtor.

         3.4     Priority Claims of Employees pursuant to 11 U.S.C. §507(a)(4). To the extent any
 employees have unsecured priority claims against All-State for wages, salaries, commissions, etc.,
 up to $12,850 per individual earned within the 180 days before the Petition Date, pursuant to 11
 U.S.C. § 507(a)(4), such claimants shall have an allowed claim for the amount earned in the 180
 days prior to the Petition Date in an amount not to exceed $12,850. Such claims will be paid on the
 Effective Date in full. All-State does not believe that any employee holds such claims as it was


                                                   -4-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                  Entered:04/25/19 13:50:44 Page5 of 31



 current with all payroll obligations on the filing date. As a result, there are no creditors holding such
 claims. To the extent there are creditors holding such priority claims, their claim shall bear interest
 at the rate of 4.0% per annum and shall be paid in full within five (5) years from the Petition Date
 in equal monthly installments commencing on the Effective Date of the Plan.

         3.5.    Priority Tax Claims. Any general unsecured claim of any entity asserting a priority
 tax claim under this section, including any claim for penalties not related to actual pecuniary loss,
 shall be treated as provided for in Class 22 of the Plan, unless subordinated by separate order of the
 Court. The holders of priority tax claims under 11 U.S.C. § 507(a)(8) will be paid as follows:

         a.      Priority Tax Claim of IRS Against All-State. The IRS asserts a priority claim in
                 the amount of $3,676,830.79 for taxes and interest up to the Petition Date in All-
                 State’s bankruptcy case. The Debtor disputes such amounts due to the pre-petition
                 theft and inaccurate payroll reporting by its prior Controller. The Debtor asserts that
                 the amount owed is less than $2,832,738.10. The Debtor has filed an Objection to
                 the IRS’ Proof of Claim. The IRS has opposed the Debtor’s Objection. The Court
                 has set an initial hearing for March 7, 2019.

                 i.      To the extent the IRS has an allowed priority claim, such claim shall bear
                         interest at the rate determined by 26 U.S.C. §6621, and shall be paid in full
                         within five (5) years from the Petition Date in equal monthly installments
                         commencing on the Effective Date of the Plan.

                 ii.     To the extent any portion of the IRS’ Priority Tax Claim which are for
                         penalties and/or damages that are not compensation for actual pecuniary loss
                         and the Court subordinates such amounts to all other unsecured claims, all
                         subordinated amounts shall be paid as provided for pursuant to Class 22 of
                         the Plan.

                 iii.    In an event of All-State’s default of this Joint Plan, the administrative
                         collection powers and rights of IRS shall be reinstated as they existed pre-
                         petition, including, but not limited to, the powers of levy, seizure, and sale
                         under applicable non-bankruptcy law, provided however that the IRS shall
                         give All-State a ten (10) calendar day notice of default prior to taking any
                         action. Such notice period shall originate from the first notice of default.
                         Provided however, that no notice shall be required if the bankruptcy case is
                         dismissed or converted.

                 iv.     IRS shall be entitled to offset any overpayment of taxes or tax refund to
                         which All-State may be entitled during the pendency of the case and/or the
                         Plan to any liability owed by All-State.




                                                   -5-
Case:17-15844-TBM Doc#:518 Filed:04/25/19            Entered:04/25/19 13:50:44 Page6 of 31



       b.    Priority Tax Claim of Colorado Department of Revenue against All-State.
             Colorado Department of Revenue (“Revenue”) asserts a priority unsecured claim in
             the amount of $103,360.00. The Debtor asserts that Revenue’s unsecured priority
             claim is overstated by approximately $20,000 as a result of a third party paying the
             Debtor’s payroll taxes in the first and second quarter of 2017. The Debtor has filed
             an Objection to Revenue’s claim. Revenue has opposed the Debtor’s Objection. The
             Court has set an initial hearing for March 7, 2019. The Debtor, Mr. Gibler and
             Revenue will enter into a settlement agreement providing for the allowance of
             Revenue’s priority claim, to be approved by the Bankruptcy Court. Such settlement
             contemplates the treatment herein.

             i.     Revenue shall have an Allowed Priority Claim in the amount of $103,360.00
                    or such other amount as determined by the Bankruptcy Court. The claim
                    shall bear interest at the statutory rate of 8.0% per annum and shall be paid
                    in full within five (5) years from the Petition Date in equal monthly
                    installments commencing on the Effective Date of the Plan.

             ii.    To the extent any portion of Revenue’s Priority Tax Claim are for penalties
                    and/or damages that are not compensation for actual pecuniary loss and the
                    Court subordinates such amounts to all other unsecured claims, all
                    subordinated amounts shall be paid as provided for pursuant to Class 22 of
                    the Plan.

             iii.   In an event of All-State’s default of this Joint Plan, the administrative
                    collection powers and rights of Revenue pre-petition, including, but not
                    limited to, the powers of levy, seizure, and sale under applicable non-
                    bankruptcy law, provided however that the Revenue shall give All-State a ten
                    (10) calendar day notice of default prior to taking any action. Such notice
                    period shall originate from the first notice of default. Provided however, that
                    no notice shall be required if the bankruptcy case is dismissed or converted.

             iv.    Revenue shall be entitled to offset any overpayment of taxes or tax refund to
                    which All-State may be entitled during the pendency of the case and/or the
                    Plan to any liability owed by All-State.

       c.    Priority Tax Claim of Internal Revenue Service against Mr. Gibler. The Internal
             Revenue Service asserts an unsecured priority tax claims for unpaid income taxes
             owed by Mr. Gibler as of the Petition Date in the amount of $22,461.80. A portion
             of the IRS’ claim was estimated. Mr. Gibler has now filed his 2016 or 2017 tax
             returns and received refunds for those years. As a result, Mr. Gibler disputes this
             Claim. Mr. Gibler shall file an Objection to the IRS’ Proof of Claim no later than 60
             days after the Effective Date.



                                              -6-
Case:17-15844-TBM Doc#:518 Filed:04/25/19            Entered:04/25/19 13:50:44 Page7 of 31



             i.     To the extent the IRS has an allowed priority claim, such claim shall interest
                    at the rate determined by 26 U.S.C. §6621 and shall be paid in full within five
                    (5) years from the Petition Date in equal monthly installments commencing
                    on the Effective Date of the Plan.

             ii.    To the extent any portion of the IRS’ Priority Tax Claim are for penalties
                    and/or damages that are not compensation for actual pecuniary loss and the
                    Court subordinates such amounts to all other unsecured claims, all
                    subordinated amounts shall be paid as provided for pursuant to Class 22 of
                    the Plan.

             iii.   In an event of Mr. Gibler’s default of this Joint Plan, the administrative
                    collection powers and rights of IRS shall be reinstated as they existed pre-
                    petition, including, but not limited to, the powers of levy, seizure, and sale
                    under applicable non-bankruptcy law, provided however that the IRS shall
                    give Mr. Gibler a ten (10) calendar day notice of default prior to taking any
                    action. Such notice period shall originate from the first notice of default.
                    Provided however, that no notice shall be required if the bankruptcy case is
                    dismissed or converted.

             iv.    IRS shall be entitled to offset any overpayment of taxes or tax refund to
                    which Mr. Gibler may be entitled during the pendency of the case and/or the
                    Plan to any liability owed by Mr. Gibler.

             v.     To the extent any claim of the IRS against Mr. Gibler is duplicative of the
                    IRS’ claim(s) against the Debtor, such claim shall be paid by the Debtor prior
                    to any payment by Mr. Gibler on account of the same indebtedness.

       d.    Priority Tax Claim of Colorado Department of Revenue against Mr. Gibler. The
             Colorado Department of Revenue asserts an unsecured priority claim against Mr.
             Gibler for unpaid wage withholding taxes as of the Petition Date under 11 U.S.C. §
             507(a)(8) in the amount of $314,983.00. Mr. Gibler asserts that this Claim is
             duplicative of the claim Revenue filed against All-State. As a result, Mr. Gibler
             disputes this Claim. The Debtor, Mr. Gibler and Revenue will enter into a settlement
             agreement providing for the allowance of Revenue’s priority claim, to be approved
             by the Bankruptcy Court. Such settlement contemplates the treatment herein.

             i.     Revenue shall have an Allowed Priority Claim in the amount of $314,983.00
                    or such other amount as determined by the Bankruptcy Court. Such claim
                    shall bear interest at the statutory rate of 8.0% per annum.




                                              -7-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                 Entered:04/25/19 13:50:44 Page8 of 31



                ii.     Unless and until All-State defaults on its payments to Revenue, Mr. Gibler
                        shall not make any payments on this Claim. All payments by All-State shall
                        be credited towards Revenue’s Allowed Priority Claim against Mr. Gibler.

                iii.    To the extent Mr. Gibler is required to pay any portion of the Allowed Claim,
                        such Claim shall be paid in full within five (5) years from the Petition Date
                        in equal monthly installments commencing on the Effective Date of the Plan.

                iv.     To the extent any portion of Revenue’s Priority Tax Claim are for penalties
                        and/or damages that are not compensation for actual pecuniary loss and the
                        Court subordinates such amounts to all other unsecured claims, all
                        subordinated amounts shall be paid as provided for pursuant to Class 22 of
                        the Plan.

                v.      In an event of Mr. Gibler’s default of this Joint Plan, the administrative
                        collection powers and rights of Revenue shall be reinstated as they existed
                        pre-petition, including, but not limited to, the powers of levy, seizure, and
                        sale under applicable non-bankruptcy law, provided however that Revenue
                        shall give Mr. Gibler a ten (10) calendar day notice of default prior to taking
                        any action. Such notice period shall originate from the first notice of default.
                        Provided however, that no notice shall be required if the bankruptcy case is
                        dismissed or converted.

                iv.     Revenue shall be entitled to offset any overpayment of taxes or tax refund to
                        which Mr. Gibler may be entitled during the pendency of the case and/or the
                        Plan to any liability owed by Mr. Gibler.

                v.      To the extent any claim of Revenue against Mr. Gibler is duplicative of the
                        Revenue’s claim(s) against the Debtor, such claim shall be paid by the Debtor
                        prior to any payment by Mr. Gibler on account of the same indebtedness.

        e.      Priority Tax Claim of North Dakota Department of Revenue. North Dakota
                Department of Revenue asserts a priority unsecured claim in the amount of $834.80
                for unpaid wage withholding taxes and interest. To the extent the Department has an
                allowed priority claim, the Claim will such claim shall be paid on the Effective Date
                of the Plan.

         3.6.   United States Trustee Fees. All fees required to be paid by 28 U.S.C. §1930(a)(6)
 (U.S. Trustee Fees) will accrue and be timely paid until the case is closed, dismissed, or converted
 to another chapter of the Code. Any U.S. Trustee Fees owed on or before the effective date of the
 Plan will be paid on the effective date.




                                                  -8-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                  Entered:04/25/19 13:50:44 Page9 of 31



                               ARTICLE IV
             TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN

         4.1.    Wells Fargo Bank, N.A. Class 1 consists of the secured claim of Wells Fargo Bank,
 N.A. against All-State to the extent allowed as a secured claim under 11 U.S.C. § 506. Pre-petition,
 in or around October of 2014, All-State entered into a Revolving Line of Credit with Wells Fargo
 in the principal amount of $1,500,000 (the “Wells Fargo Loan”). The Wells Fargo Loan replaced a
 prior loan with Wells Fargo and has been extended several times. To secure the Wells Fargo Loan,
 All-State granted Wells Fargo a lien on substantially all of its assets, including its accounts, accounts
 receivable and cash, as more specifically set forth in the Financing Statement filed with the Colorado
 Secretary of State, which was continued several times, including most recently, on June 27, 2016 at
 Reception No. 20162057739. Wells Fargo has a properly perfected lien on All-State’s assets,
 including its cash and cash equivalents, furniture, fixtures, equipment, accounts receivable, cash,
 general intangibles, etc. As of the filing date, Wells Fargo asserts that All-State owes the amount
 of $1,203,900.00. The total market value of All-State’s assets that are encumbered by exceeds the
 indebtedness. Class 1 is impaired under the Plan. All-State shall treat the Class 1 Claim as follows:

                 4.1.1   Wells Fargo shall have an Allowed Secured Claim in the amount of
                         $1,203,900.00 less all adequate protection payments made during the case
                         (approximately $100,000).

                 4.1.2   All-State shall issue a new promissory note to Wells Fargo in the amount of
                         the Allowed Secured Claim (the “New WF Note”) as payment on the
                         Allowed Secured Claim on the Effective Date. The New Note shall bear
                         interest at the rate of 7.00% per annum on a 10 year amortization. The
                         maturity date of the New WF Note shall be five (5) years from the Effective
                         Date.

                 4.1.3   The New WF Note shall provide for equal monthly installment payments of
                         principal and interest. All-State estimates that monthly principal and interest
                         payments are estimated to be $13,978.30. At the end of the five (5) year
                         term, all remaining amounts due and owing shall be paid in full.

                 4.1.4   The New WF Note shall be secured by Wells Fargo’s existing lien on All-
                         State’s assets pursuant to 11 U.S.C. § 506(a).

                 4.1.5   All existing debt instruments of All-State to Wells Fargo on its Class 1
                         Claim, including the Promissory Note, any modification agreements, loan
                         agreements shall be cancelled on the Effective Date. Provided however, that
                         all existing collateral documents, including that Financing Statement shall
                         remain in full force and effect to secure the New Note.




                                                   -9-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                  Entered:04/25/19 13:50:44 Page10 of 31



                  4.1.6   All-State shall treat any remaining deficiency amount of the Class 1 Claim
                          as a general unsecured claim in accordance with Class 8 of this Plan.

                  4.1.7   All-State shall have the option to pre-pay the Allowed Secured Claim of
                          Wells Fargo at any time without premium or penalty. All-State shall provide
                          Wells Fargo 10 days written notice if All-State intends to payoff the Class 1
                          claim prior to completion of the payments herein.

                  4.1.8   In the event of an uncured default by the Debtor of the payments to Wells
                          Fargo, the interest rate on the Class 1 claim shall revert to the original
                          contract rate in the Promissory Note as of the Petition Date and accrue
                          thereafter according to the original loan documents and 11 U.S.C. § 506.

          4.2      Wells Fargo Equipment Finance, Inc. Class 2 consists of the secured claim of
  Wells Fargo Equipment Finance, Inc. to the extent allowed as a secured claim under 11 U.S.C.
  § 506. On or about September 22, 2015, the Debtor executed a Single Sided Lease Agreement -$1
  Purchase Option (the “Lease”) with WFEF for the lease of a New 2015 Nissan PF80YLP Forklift
  (the “Forklift”). WFEF asserts that the present balance owed on the Lease is $30,540.40. Under the
  terms of the Lease, the Debtor is required to make monthly payments of $792. At the end of the
  Lease, the Debtor may purchase the Forklift for $1. WFEF recorded a Financing Statement with the
  Colorado Secretary of State on October 28, 2015 at Reception No. 20152098816. WFEF therefore
  asserts a lien on the Forklift. The Debtor asserts that the Lease is a disguised secured transaction such
  that the Lease is not a true lease under C.R.S. §4-2.5-101, et seq. See Colorado Leasing Corp. v.
  Borquez, 738 P.2d 377 (Colo. App. 1986). The Debtor asserts that the present value of the Forklift
  is only $16,942.19. Class 2 is impaired under the Plan. The Debtor shall treat the Class 2 Claim as
  follows:

                  4.2.1   WFEF shall have an Allowed Class 2 Secured Claim in the amount of
                          $16,942.19, less all adequate protection payments made during the case
                          (approximately $10,000). Such claim shall bear interest at the rate of seven
                          percent (7.00%) per annum. The Debtor shall make equal monthly payments
                          of principal and interest starting the first day of the first month after the
                          Effective Date, and each month thereafter, for a period of one (1) year.

                  4.2.2   The Class 2 claimant shall retain its lien on the Forklift per the security
                          agreement, in the same priority as existed on the Petition Date, pending
                          payment in full of the Allowed Class 2 Secured Claim, pursuant to 11 U.S.C.
                          § 506(a).

                  4.2.3   The Debtor shall treat any remaining deficiency amount of the Class 2 Claim
                          as a general unsecured claim in accordance with Class 8 of this Plan.




                                                    -10-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                  Entered:04/25/19 13:50:44 Page11 of 31



                 4.2.4   The Debtor shall have the option to pre-pay the Allowed Secured Claim of
                         WFEF at any time without premium or penalty.

          4.3     Colorado Department of Revenue (Secured). Class 3 consists of the secured claim
  of Colorado Department of Revenue (“Revenue”) for unpaid trust fund taxes under C.R.S. §§ 39-22-
  604(7)(a) and 39-26-117(1)(a). Pre-petition, as a result of the theft and negligence of the former
  Controller for All-State, the Debtor fell behind in its employee tax withholding payments to the State
  of Colorado. Revenue filed a proof of claim in All-State’s bankruptcy case asserting it is owed the
  principal amount of $349,433.00, or as subsequently amended. The Debtor asserts that the amount
  owed on the Secured Claim is less than $330,000.00 as a result of an overstated payroll. The Debtor
  has filed an Objection to Revenue’s Secured Claim. The Department has opposed the Debtor’s
  Objection. The Court has set an initial hearing for March 7, 2019. Pursuant to C.R.S. § 39-22-604
  (2017), Revenue asserts a secured lien against all of the Debtor’s assets for unpaid taxes, interest,
  and penalties. The Debtor, Mr. Gibler and Revenue will enter into a settlement agreement providing
  for the allowance of Revenue’s claim, to be approved by the Bankruptcy Court. Such settlement
  contemplates the treatment herein. The Class 3 Claim is impaired under the Plan and shall be treated
  as follows:

                 4.3.1   Revenue shall have an Allowed Secured Claim in the amount of $349,433.00
                         or such other amount as determined by the Bankruptcy Court. All adequate
                         protection payments made to Revenue prior to the Effective Date shall be
                         applied to reduce the principal balance of Revenue’s Secured Claim. Such
                         claim shall bear interest at the statutory rate of eight percent (8.0%) per
                         annum, pursuant to C.R.S. § 39-21-110.5. The Class 3 Claim shall be paid
                         in full within five (5) years from the Petition Date, in equal monthly
                         installments of principal and interest. All-State shall commence payments on
                         the first day of the first month following the Effective Date, and thereafter on
                         the first day of each month until paid in full.

                 4.3.2   Pursuant to 11 U.S.C. § 1107(a), in conjunction with 28 U.S.C. §§ 959(b) and
                         960(b), any and all post-petition arrears for unpaid payroll taxes, interest, and
                         penalties due to Revenue shall be cured as soon as possible, and no later than
                         immediately prior to the Effective Date.

                 4.3.3   Payments shall be made payable to the Colorado Department of Revenue,
                         shall be identified with All-State’s taxpayer ID number and bankruptcy case
                         number and shall be sent to the following address: Colorado Department of
                         Revenue, 1375 Sherman Street, Denver, Colorado 80203.

                 4.3.4   Pursuant to C.R.S. § 4-9-101, et. seq., and 11 U.S.C. § 506, the Class 3
                         claimant shall retain its pre-petition lien in the same priority it had, if any, on
                         property of the Reorganized Debtor in the same priority as existed on the
                         Petition Date, pending payment in full of the Class 3 claim pursuant to 11


                                                   -11-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                  Entered:04/25/19 13:50:44 Page12 of 31



                         U.S.C. § 1129(b)(2)(A)(i)(I). To the extent that any assets of All-State are
                         sold outside the ordinary course of business, All-State will pay the net
                         proceeds of such sale to the secured creditors in the order of their lien
                         priority.

                 4.3.5   In an event of a default of this Joint Plan, the administrative collection
                         powers and rights of Revenue shall be reinstated as they existed pre-petition,
                         including, but not limited to, the powers of levy, seizure, and sale under
                         applicable non-bankruptcy law, provided however that Revenue shall give the
                         Debtor a ten (10) calendar day notice of default prior to taking any action.
                         Such notice period shall originate from the first notice of default. Provided
                         however, that no notice shall be required if the bankruptcy case is dismissed
                         or converted.

                 4.3.6   Revenue shall be entitled to offset any overpayment of taxes or tax refund to
                         which All-State may be entitled during the pendency of the case and/or the
                         Plan to any liability owed by All-State.

                 4.3.7   Upon payment of the secured portion of its claim, any lien asserted by
                         Revenue against any asset of All-State shall be deemed released and of no
                         further force and effect. All-State shall be entitled to file any necessary
                         documentation with any appropriate authority evidencing the release of such
                         lien.

                 4.3.8   To the extent any portion of Revenue’s Claim are for penalties and/or
                         damages that are not compensation for actual pecuniary loss and the Court
                         subordinates such amounts to all other unsecured claims, all subordinated
                         amounts shall be paid as provided for pursuant to Class 22 of the Plan.

          4.4      Colorado Department of Labor. Class 4 consists of the priority secured claim of
  Colorado Department of Labor (“Labor”) for unpaid unemployment insurance premiums owed by
  All-State. Under C.R.S. § 8-79-103(1), Labor asserts a first and prior lien on all assets of All-State.
  Pre-petition, as a result of the theft and negligence of the former Controller for All-State, the Debtor
  fell behind in its unemployment insurance premiums to the State of Colorado. Labor filed a proof
  of claim in All-State’s bankruptcy case asserting it is owed the principal amount of $509,268.41.
  The Debtor asserts that the Secured Claim of Labor is less than $500,000 as a result of the overstated
  payroll. The Debtor has filed an Objection to Labor’s Claim. Labor has opposed the Debtor’s
  Objection. The Court has set an initial hearing for March 7, 2019. The Debtor, Mr. Gibler and Labor
  will enter into a settlement agreement providing for the allowance of Labor’s claim, to be approved
  by the Bankruptcy Court. Such settlement contemplates the treatment herein. The Class 4 Claim is
  impaired under the Plan and shall be treated as follows:




                                                   -12-
Case:17-15844-TBM Doc#:518 Filed:04/25/19              Entered:04/25/19 13:50:44 Page13 of 31



             4.4.1   Labor shall have an Allowed Unsecured Priority Claim in the amount of
                     $509,268.41 or such other amount as determined by the Bankruptcy Court.
                     All adequate protection payments made to Labor prior to the Effective Date
                     shall be applied to reduce the principal balance of Labor’s Unsecured Priority
                     Claim. Such claim shall bear interest at the statutory rate of eighteen percent
                     (18.0%) per annum, pursuant to C.R.S. § 8-79-101. The Class 4 Claim shall
                     be paid in full within five (5) years from the Petition Date, in equal monthly
                     installments of principal and interest. All-State shall commence payment on
                     the first day of the first month following the Effective Date, and thereafter on
                     the first day of each month until paid in full.

             4.4.2   Pursuant to 11 U.S.C. § 1107(a), in conjunction with 28 U.S.C. §§ 959(b) and
                     960(b), any and all post-petition arrears for unemployment insurance
                     premiums, taxes, interest, and penalties due to Labor shall be cured as soon
                     as possible, and no later than immediately prior to the Effective Date.

             4.4.3   Payments shall be made payable to the Colorado Department of Labor shall
                     be identified with All-State’s taxpayer ID number and bankruptcy case
                     number and shall be sent to the following address: Colorado Department of
                     Labor, 1375 Sherman Street, Denver, Colorado 80203.

             4.4.4   Pursuant to C.R.S. § 8-79-103(1) and 11 U.S.C. § 506, the Class 4 claimant
                     shall retain its pre-petition lien in the same priority it had, if any, on property
                     of the Reorganized Debtor in the same priority as existed on the Petition
                     Date, pending payment in full of the Class 4 claim pursuant to 11 U.S.C. §
                     1129(b)(2)(A)(i)(I). To the extent that any assets of All-State are sold outside
                     the ordinary course of business, All-State will pay the net proceeds of such
                     sale to the secured creditors in the order of their lien priority.

             4.4.5   In an event of a default of this Joint Plan, the administrative collection
                     powers and rights of Revenue shall be reinstated as they existed pre-petition,
                     including, but not limited to, the powers of levy, seizure, and sale under
                     applicable non-bankruptcy law, provided however that Revenue shall give the
                     Debtor a ten (10) calendar day notice of default prior to taking any action.
                     Such notice period shall originate from the first notice of default. Provided
                     however, that no notice shall be required if the bankruptcy case is dismissed
                     or converted.

             4.4.6   Labor shall be entitled to offset any overpayment of unemployment insurance
                     premiums or tax refund to which All-State may be entitled during the
                     pendency of the case and/or the Plan to any liability owed by All-State.




                                               -13-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                 Entered:04/25/19 13:50:44 Page14 of 31



                 4.4.7   Upon payment of the secured portion of its claim, any lien asserted by Labor
                         against any asset of All-State shall be deemed released and of no further force
                         and effect. All-State shall be entitled to file any necessary documentation
                         with any appropriate authority evidencing the release of such lien.

                 4.4.8   To the extent any portion of Labor’s Claim are for penalties and/or damages
                         that are not compensation for actual pecuniary loss and the Court
                         subordinates such amounts to all other unsecured claims, all subordinated
                         amounts shall be paid as provided for pursuant to Class 22 of the Plan.

          4.5     Chrysler Capital. Class 5 consists of the secured claim of Chrysler Capital. Pre-
  petition, All-State entered into a Retail Installment Sale Contract for the purchase of a 2015 Dodge
  Ram 1500 Crew Cab pickup, Account No. xxxx5500, VIN xxx5659 (“Pickup No. 1") under which
  All-State financed the principal amount of $45,418.58, with Johnson Auto Plaza, Inc. on December
  31, 2015. This Agreement was assigned to Chrysler Capital. Under this Agreement, All-State is
  required to make 60 equal monthly installment payments of $848.09. Chrysler Capital filed a proof
  of claim in All-State’s bankruptcy case in the amount of $34,516.92. All-State asserts that the
  current market value of the Pickup No. 1 is $24,575 according to NADA. Class 5 Claim is impaired
  under the Plan and shall be treated as follows:

                 4.5.1   Chrysler Capital shall have an Allowed Secured Claim in the amount of
                         $24,575. Such claim shall bear interest at the rate of four percent (4.00%) per
                         annum. All-State shall make equal monthly payments of approximately
                         $452.59 of principal and interest starting the first day of the first month after
                         the Effective Date, and each month thereafter, for a period of six (6) years.

                 4.5.2   The Class 5 claimant shall retain its lien on the Pickup No. 1 in the same
                         priority as existed on the Petition Date, pending payment in full of the
                         Allowed Class 5 Secured Claim, pursuant to 11 U.S.C. § 506(a).

                 4.5.3   All-State shall treat any remaining deficiency amount of the Class 5 Claim
                         as a general unsecured claim in accordance with Class 8 of this Plan.

          4.6     Chrysler Capital. Class 6 consists of the secured claim of Chrysler Capital. Pre-
  petition, All-State entered into a Retail Installment Sale Contract for the purchase of a 2015 Dodge
  Ram 1500 Crew Cab pickup, Account No. xxxx5476, VIN xxx5589 (“Pickup No. 2") under which
  All-State financed the principal amount of $44,849.39, with Johnson Auto Plaza, Inc. on December
  31, 2015. This Agreement was assigned to Chrysler Capital. Under this Agreement, All-State is
  required to make 60 equal monthly installment payments of $837.46. Chrysler Capital filed a proof
  of claim in All-State’s bankruptcy case in the amount of $34,082.46. All-State asserts that the
  current market value of the Pickup No. 2 is $24,575 according to NADA. Class 6 Claim is impaired
  under the Plan and shall be treated as follows:



                                                   -14-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                 Entered:04/25/19 13:50:44 Page15 of 31



                 4.6.1   Chrysler Capital shall have an Allowed Secured Claim in the amount of
                         $24,575. Such claim shall bear interest at the rate of four percent (4.00%) per
                         annum. All-State shall make equal monthly payments of approximately
                         $452.59 of principal and interest starting the first day of the first month after
                         the Effective Date, and each month thereafter, for a period of six (6) years.

                 4.6.2   The Class 6 claimant shall retain its lien on the Pickup No. 2. in the same
                         priority as existed on the Petition Date, pending payment in full of the
                         Allowed Class 6 Secured Claim, pursuant to 11 U.S.C. § 506(a).

                 4.6.3   All-State shall treat any remaining deficiency amount of the Class 6 Claim
                         as a general unsecured claim in accordance with Class 8 of this Plan.

          4.7     Chrysler Capital. Class 7 consists of the secured claim of Chrysler Capital. Pre-
  petition, All-State entered into a Retail Installment Sale Contract for the purchase of a 2016 Dodge
  Ram 1500 pickup, Account No. xxxx5195, VIN xxx4002 (“Pickup No. 3") under which All-State
  financed the principal amount of $56,368.71, with Johnson Auto Plaza, Inc. on December 31, 2015.
  This Agreement was assigned to Chrysler Capital. Under this Agreement, All-State is required to
  make 60 equal monthly installment payments of $1,052.56. Chrysler Capital filed a proof of claim
  in All-State’s bankruptcy case in the amount of $44,849.39. All-State asserts that the current market
  value of the Pickup No. 3 is $27,050 according to NADA. Class 6 Claim is impaired under the Plan
  and shall be treated as follows:

                 4.7.1   Chrysler Capital shall have an Allowed Secured Claim in the amount of
                         $27,050. Such claim shall bear interest at the rate of four percent (4.00%) per
                         annum. The Debtor shall make equal monthly payments of approximately
                         $498.17 of principal and interest starting the first day of the first month after
                         the Effective Date, and each month thereafter, for a period of six (6) years.

                 4.7.2   The Class 7 claimant shall retain its lien on the Pickup No. 3 in the same
                         priority as existed on the Petition Date, pending payment in full of the
                         Allowed Class 7 Secured Claim, pursuant to 11 U.S.C. § 506(a).

                 4.7.3   The Debtor shall treat any remaining deficiency amount of the Class 7 Claim
                         as a general unsecured claim in accordance with Class 8 of this Plan.

         4.8      General Unsecured Claims (All-State). Class 8 consists of all creditors holding
  Allowed Unsecured Claims against All-State who are not insiders of either Debtor, including any
  allowed claims not otherwise subordinated by Order of the Bankruptcy Court and any deficiency
  claim of any secured creditor, but excluding any claim by any governmental agency for any penalties
  and/or are not related to actual pecuniary loss. To the extent any holder of a Class 8 Claim also
  has a Class 14 Claim, such creditor shall only be paid as a Class 8 Creditor. Class 8 is
  impaired under the Plan. All-State shall treat Class 8 claims as follows:


                                                   -15-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                Entered:04/25/19 13:50:44 Page16 of 31



                 4.8.1   Class 8 creditors shall receive pro-rata distributions on an annual basis from
                         the All-State Creditor Fund within thirty (30) days of each anniversary of the
                         Effective Date for a period of six (6) years.

  B.     Classes of Creditors in Mr. Gibler’s Bankruptcy Case.

          4.9      Class 11 The Class 11 Claim consists of the Allowed Secured Claim held by CoBiz
  d/b/a Colorado Business Bank in the amount of $315,354.91 as of the Petition Date, plus accruing
  interest, costs and attorneys' fees, and minus applied adequate protection payments. On April 20,
  2016, Mr. Gibler, as grantor, executed a deed of trust in favor of CoBiz securing this Class 11 Claim
  against certain real property owned by Mr. Gibler with an address commonly known as 107 and 109
  East Central Avenue, Wiggins, CO 80654 (the "Wiggins Property"). This deed of trust was recorded
  with the Morgan County Clerk and Recorder on April 25, 2016. Class 11 is unimpaired under the
  Plan. The Class 11 Claim will be treated under the Plan as follows:

                 4.9.1   The total amount of the Class 11 claim will be allowed in the amount due on
                         the Effective Date of the Plan and paid in accordance with the applicable loan
                         documents, copies of which were attached to the proof of claim filed by the
                         Class 11 Claimant. The amount of monthly payments is $2,998.18 with a
                         balloon payment for the remaining balance on the maturity date of April 20,
                         2021. Non-default interest shall continue to accrue at a fixed rate of 4.75%
                         per annum.

                 4.9.2   The lien position held by the Class 11 claimant shall be unaltered by the Plan,
                         and shall remain in effect until the Class 11 creditor's Allowed Secured Claim
                         is satisfied or the Wiggins Property is sold in accordance with the applicable
                         loan documents.

                 4.9.3   As of the Effective Date of the Plan, the Class 11 claim shall bear interest in
                         accordance with the applicable loan documents, copies of which were
                         attached to the proof of claim filed by the Class 11 Claimant.

                 4.9.4   Mr. Gibler may pre-pay the Class 11 Claim, including all principal, interest,
                         and fees without penalty at any time.

         4.10 Class 12 The Class 12 Claim consists of the Allowed Secured Claim held by Ditech
  f/k/a Green Tree Servicing, LLC in the amount of $126,019.48. Such claim is secured by a first
  mortgage on the Debtor's real property located at 1211 SW 110th St., Augusta, Kansas (the “Augusta
  Property”). In June 2007, Mr. Gibler entered into an Installment Contract for Deed ("Contract") with
  Cleve Smith and Jaime Smith to sell the Augusta Property. An Affidavit of Equitable Interest was
  recorded in favor of the Smiths with the Butler County, Kansas Register of Deeds office.
  Additionally, Mr. Gibler executed a Joint Tenancy Warranty Deed conveying Augusta to the Smiths,
  and that Warranty Deed was placed in escrow pending full performance under the Contract. The


                                                  -16-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                Entered:04/25/19 13:50:44 Page17 of 31



  Smiths wish to exercise their right to purchase the Augusta Property. Thus, the Debtor has filed a
  Motion to Sell the Augusta Property, which Motion is pending in the Bankruptcy Court. Class 12
  shall be paid in full as a result of a sale of the Augusta Property. Class 12 is unimpaired under the
  Plan.

          4.11 Class 13 Class 13 consists of the claim of Wells Fargo Bank, N.A., arising out of a
  pre-petition Equity Line with FlexAbility Agreement and Disclosure Statement, to the extent allowed
  as a secured claim under 11 U.S.C. § 506 which is secured by a deed of trust against real property
  owned by Mr. Gibler in Jefferson County, Colorado known by street and number as 7065 Zephyr
  Circle, Arvada Colorado 80004, in the amount of $110,649.45. Class 13 is unimpaired under the
  Plan. The Class 13 Claim will be treated under the Plan as follows:

                 4.11.1 The principal amount of the Class 13 claim will be allowed in the amount due
                        on the Effective Date of the Plan in accordance with the proof of claim filed
                        by the Class 13 Claimant or in an amount otherwise allowed by the Court.

                 4.11.2 The lien position held by the Class 13 claimant shall be unaltered by the Plan,
                        and shall remain in effect until the Class 13 creditor’s secured claim is
                        satisfied or the underlying Property is sold.

                 4.11.3 As of the Effective Date of the Plan, the Class 13 claim shall bear interest in
                        accordance with the pre-petition agreement between the Debtor and Class 13
                        claimant.

                 4.11.4 Mr. Gibler may pre-pay the Class 13 Claim, including all principal and
                        interest, without penalty at any time.

          4.12 General Unsecured Claims (Mr. Gibler). Class 14 consists of all creditors holding
  Allowed Unsecured Claims against Mr. Gibler who are not insiders of either Debtor, including any
  allowed claims not otherwise subordinated by Order of the Bankruptcy Court and any deficiency
  claim of any secured creditor, but excluding any claim by any governmental agency for any penalties
  and/or are not related to actual pecuniary loss. To the extent any holder of a Class 14 Claim also
  has a Class 8 Claim, such creditor shall only be paid as a Class 8 Creditor. Class 14 is
  impaired under the Plan. Mr. Gibler shall treat Class 14 claims as follows:

                 4.12.1 Class 14 creditors shall receive pro-rata distributions on an annual basis from
                        the Gibler Creditor Fund within thirty (30) days of each anniversary of the
                        Effective Date for a period of six (6) years.

  C.     Classes of Creditors in Connection with Both Bankruptcy Cases.

         4.13 Insider Unsecured Claims Against Both Debtors. Class 21 consists of all insider
  unsecured claims against the Debtors to the extent allowed under 11 U.S.C. § 502, including Gib’s


                                                  -17-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                 Entered:04/25/19 13:50:44 Page18 of 31



  Performance Horses, LLC. Class 21 is impaired. Class 21 shall receive nothing on account of their
  claims.

          4.14 Class 22. All Unsecured Claims against both Debtors. Class 22 consists of all
  unsecured claims that are subordinated to all other unsecured claims, including any claims for
  penalties not related to actual pecuniary loss and any civil penalties of any governmental authority,
  together with any pre-petition interest accrued on such claims. Such class includes the subordinated
  penalty claims of the IRS, the Colorado Department of Revenue and the Colorado Department of
  Labor and Employment. Pursuant to 11 U.S.C. §726, if the Cases were cases under Chapter 7, no
  creditor holding a Class 8 or Class 14 claim would be entitled to payment until all other claims,
  including all other general unsecured claims, are paid in full. Class 22 is impaired under the Plan.
  Class 22 shall receive nothing on account of their claims.

          4.15 Class 23. All-State Equity Interests. Class 23 consists of all holders of equity
  interests in All-State, including Mr. Gibler. The Class 23 Equity Interests are Impaired. The
  treatment of the Class 23 claims are dependent upon whether the Plan is confirmed as a Consensual
  Plan with the acceptance of each class of creditors or by Cramdown in the event of a rejecting class.

                 4.15.1 Consensual Plan: In the event that the Plan is confirmed as a Consensual
                        Plan, with the acceptance of each class, the Class 23 claimants will retain
                        their shareholder interests and therefore hold, collectively, 100% of the
                        outstanding shares of the Reorganized All-State.

                 4.15.2 Treatment under Cramdown Plan: The ownership interests of All-State’s
                        shares shall be canceled subject to the provisions of this Plan.

                         (1)     New stock certificates will be issued to the All-State Creditors’ Trust
                                 established pursuant to the terms of the within Plan and that certain
                                 “All-State Creditors’ Trust Agreement”. The stock certificates issued
                                 by All-State to the Trust shall be held in trust pursuant to the terms of
                                 the All-State Creditors’ Trust Agreement.

                         (2)     Upon confirmation of this Joint Plan and transfer of the newly issued
                                 shares of common voting stock to the All-State Creditors’ Trust, the
                                 All-State Creditors’ Trust shall transfer ten percent (10%) of all such
                                 shares to Mr. Gibler in consideration of his agreement to remain as an
                                 officer and director of All-State and to assist All-State with
                                 performance of this Joint Plan post-confirmation. On each
                                 anniversary of the Effective Date of the Joint Plan All-State
                                 Creditors’ Trust shall transfer an additional 18 percent (18%) of the
                                 stock certificates then being held by the All-State Creditors’ Trust to
                                 Mr. Gibler. The All-State Creditors’ Trust will transfer such shares
                                 to Mr. Gibler as provided for herein as long as the Debtors are not in


                                                   -18-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                  Entered:04/25/19 13:50:44 Page19 of 31



                                  default under the terms of its Plan and/or pursuant to the provisions
                                  of the All-State Creditors’ Trust Agreement. In case of an uncured
                                  default, all shares issued to Mr. Gibler shall be returned to the All-
                                  State Creditors Trust.

                          (3)     Following confirmation of the Joint Plan and during the pendency of
                                  the Joint Plan, Mr. Gibler shall be entitled to vote all shareholder
                                  interests only to authorize ordinary course of business transactions of
                                  the Reorganized All-State. Transactions outside the ordinary course
                                  of the Reorganized All-State’s business shall require approval by the
                                  Beneficiaries’ Committee established pursuant to the terms of the
                                  within Plan to govern the All-State Creditors’ Trust as a established
                                  herein.

          4.16 Class 24. Untimely Claims Against Either and/or Both Debtors. Class 24 consists
  of all holders of any untimely filed claim in either the All-State bankruptcy case, Mr. Gibler’s
  bankruptcy case, or both. Class 24 is Impaired. Class 24 shall receive nothing on account of their
  claims.


                                   ARTICLE V
                      ALLOWANCE AND DISALLOWANCE OF CLAIMS

          5.1.    Disputed Claim. A disputed claim is a claim that has not been allowed or disallowed
  by a final non-appealable order, and as to which a proof of claim has been filed or deemed filed, and
  the Debtors or another party in interest has filed an objection.

          5.2.    Disallowed Claims. On July 24, 2017, the Court entered an order establishing
  October 31, 2017 as the deadline for filing proof of claims in the All-State bankruptcy case.
  Similarly, the Court entered an order establishing March 26, 2018, as the deadline for filing proof
  of claims in Mr. Gibler’s bankruptcy case. Pursuant to the order, creditors whose claims were listed
  in the Debtors’ schedules as disputed, contingent or unliquidated and who did not file proofs of
  claims by the deadline are disallowed with respect to the Debtors’ bankruptcy estate.

          5.3.    Delay of Distribution on a Disputed Claim. No distribution will be made on account
  of a disputed claim unless such claim is allowed. Provided however, that the Debtor and/or Mr.
  Gibler, as applicable, shall escrow all interim distributions to any disputed creditor while such claims
  are disputed. Upon final resolution and allowance of any disputed claim, the Debtor and/or Mr.
  Gibler, as applicable, shall disburse all funds in escrow applicable to the creditor holding a then
  Allowed Claim and such amounts shall be credited as payments on the Allowed Claim.

           5.4.  Settlement of Disputed Claims. The Debtors will have the power and authority to
  settle and compromise a disputed claim under $25,000 without further court approval. The Debtors


                                                   -19-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                 Entered:04/25/19 13:50:44 Page20 of 31



  shall seek court approval to compromise any claims in excess of $25,000 in compliance with Rule
  9019 of the Federal Rules of Bankruptcy Procedure.


                               ARTICLE VI
        PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         6.1     Assumed Executory Contracts and Unexpired Leases.

         a.      The Debtors reject the following executory contracts and/or unexpired leases
                 effective upon the Effective Date of the Plan:

                 i.      Road Sprinkler Fitters Local Union 669, Collective Bargaining Agreement.

         b.      The Debtors will be conclusively deemed to have rejected all executory contracts
                 and/or unexpired leases not expressly assumed under section 6.01(a) above, or before
                 the date of the order confirming the Plan, upon the effective date of the Plan. A proof
                 of claim arising from the rejection of an executory contract or unexpired lease under
                 this section must be filed no later than thirty (30) days after the date of the order
                 confirming this Plan.


                                    ARTICLE VII
                       MEANS FOR IMPLEMENTATION OF THE PLAN

          7.1.    Vesting of Estate Assets of All-State. On the Confirmation Date, all assets of the All-
  State bankruptcy estate shall be transferred to All-State free and clear of all liens, claims, and
  interests of creditors, equity holders, and other parties in interest, except as otherwise provided
  herein.

          7.2.     Effect of Confirmation on Assets of Mr. Gibler. Upon confirmation of the Joint Plan,
  all exempt assets of Mr. Gibler shall be vested in Mr. Gibler as provided in this Plan, free and clear
  of all Claims and Interests, except as specifically provided in this Plan. If confirmation of this Plan
  is sought pursuant to 11 U.S.C. § 1129(b), all non-exempt property of the Mr. Gibler’s bankruptcy
  estate as of the Effective Date of the Plan shall remain property of his bankruptcy estate during the
  term of the Plan. Upon completion of all payments under this Plan, and upon entry of discharge, the
  non-exempt property of Mr. Gibler’s bankruptcy estate shall be vested in Mr. Gibler.

         7.3.   The Debtors shall not, except as otherwise provided in this Plan, be liable to repay
  any debts which accrued prior to the Confirmation Date. Except as provided in this Plan, on the
  Confirmation Date, All-State shall be granted a discharge under 11 U.S.C. § 1141.




                                                   -20-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                 Entered:04/25/19 13:50:44 Page21 of 31



          7.4.   Funding of Plan. This Plan shall be funded by the net income of All-State and the
  assets and non-exempt net income of Mr. Gibler.

          7.5.    Gibler Creditor Fund. On the Effective Date of the Joint Plan, Mr. Gibler will open
  a separate interest bearing bank account (the “Gibler Creditor Fund”). After payments to any
  Administrative Priority Claims, Secured Claims and/or Unsecured Priority Claims, Mr. Gibler will
  remit all net disposable income from all sources, including each paycheck from All-State, into the
  Gibler Creditor Fund. Mr. Gibler shall maintain a separate bank account which shall be used to pay
  his ordinary and necessary expenses of his household (the “Gibler Operating Account”). The Gibler
  Creditor Fund will be maintained and used for making payments to creditors in Class 14 until the
  Plan is completed.

          7.6.    All-State Creditor Fund. On the Effective Date of the Joint Plan, All-State will open
  a separate interest bearing bank account (the “All-State Creditor Fund”). All-State shall maintain
  a separate bank account which shall be used to pay the ordinary and necessary expenses of running
  the business (the “All-State Operating Account”). The All-State Creditor Fund will be maintained
  and used for making payments to creditors in Class 8 until the Plan is completed.

                 a.      Within thirty days following the close of each quarter, All-State shall
                         calculate its Net Income and deposit forty percent (40%) of its All-State Net
                         Income into the All-State Creditor Fund for distribution to the Allowed Class
                         8 Claimants.

                 b.      “All-State Net Income” shall mean All-State’s net income calculated in
                         accordance with Generally Accepted Accounting Principles (“GAAP”), plus
                         depreciation, less payments to Allowed Classes of secured and priority
                         creditors. Net Income is generally understood as follows: net revenue - cost
                         of goods sold - administrative expenses - income taxes = net income. In this
                         case, All-State shall also subtract the expenses of its payments under the Joint
                         Plan to its administrative, secured and priority claims before calculating its
                         net income.

           7.7.    All-State shall deposit the remaining 60% of its All-State Net Income into a working
  capital account (the “Working Capital Account”) within thirty days following the close of each
  quarter. All-State shall use the monies in the Working Capital Account to meet its working capital
  needs such as replacement of furniture, fixtures, equipment, etc., as such items deteriorate or need
  to be replaced. In addition, All-State shall maintain a minimum of $50,000.00 in the Working
  Capital Account during the life of the Joint Plan which will be used to pay any shortfall in any
  monthly payments to secured and/or priority creditors. Should All-State require the use of such
  reserve for secured and/or priority creditors, All-State shall immediately replenish the reserve with
  the first available Net Income. All-State shall properly maintain the records of its Working Capital
  Account, including any disbursements out of such account for its capital needs, which shall be



                                                  -21-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                 Entered:04/25/19 13:50:44 Page22 of 31



  available to be reviewed by any creditor in accordance with the Disclosure Statement and the Joint
  Plan.

          7.8.    Within 60 days following the end of each calendar year after the effective date, All-
  State shall reconcile the All-State Net Income contributed to the All-State Creditor Fund for the past
  calendar year and, if determined, the amount of monies deposited to the All-State Creditor Fund are
  greater than or less than the aggregate of all quarterly installments paid for said calendar year, then
  All-State shall either: deposit into the All-State Creditor Fund 40% of any additional All-State Net
  Income as reconciled for distribution to Allowed Class 8 Claims the following quarter; or, receive
  a credit against future deposits to the All-State Creditor Fund for future quarters.

           7.9.   Payments to Unsecured Creditors. On the first anniversary of the Effective Date, the
  Debtors shall being making distributions to the Allowed Class 8 and 14 Creditors from the All-State
  Creditor Fund and the Gibler Creditor Fund, respectively. Such amounts shall be mailed within
  thirty (30) days after the anniversary of the Effective Date and continue for five (5) years. Should
  the funds paid from All-State Creditor Fund or the Gibler Creditor Fund the balance due to each
  Allowed Class 8 and 14 Creditor, respectively, prior to the end of five years, the Debtors’ obligations
  to Allowed Class 8 and 14 Creditors shall be deemed satisfied.

          7.10. Quarterly Fees. Prior to the entry of the final decree, the Debtors shall continue to
  remit quarterly fees and post-confirmation reports to the United States Trustee. Payments continue
  until the Chapter 11 case is dismissed, converted or closed. The quarterly fees shall be paid as they
  become due. The Debtors anticipate filing a motion to administratively close Mr. Gibler’s
  bankruptcy case once required payments under the Plan have been commenced.

          7.11. The Debtors’ financial records shall be available for review by creditors upon
  reasonable notice to the Debtors and their counsel during normal business hours subject to execution
  of an appropriate confidentiality agreement.

          7.12. The Debtors may pursue any claims or recovery actions held by either Debtor,
  including but not limited to recovery under 11 U.S.C. §§ 544, 547, 548 and 549. To the extent the
  Debtors recover any money on account of such claims, all funds after payment of litigation expenses,
  including attorney’s fees, shall be deposited into the Gibler Creditor Fund or All-State Creditor Fund,
  depending upon which Debtor recovers such funds. The Debtors may abandon any claim they have
  has against any third party if they determines that the claim is burdensome or of inconsequential
  value and benefit. The Debtors are authorized to employ counsel to represent them in the litigation
  or any cause of action or claims held by the Debtors.

          7.13. All funds held by the Reorganized Debtors for distribution under the Plan shall be
  held in accounts which are insured or guaranteed by the United States or by a department, agency
  or instrumentality of the United States or backed by the full faith and credit of the United States.




                                                   -22-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                Entered:04/25/19 13:50:44 Page23 of 31



         7.14. After the Effective Date, the Reorganized Debtors exercising their business judgment
  may sell, operate or abandon any of their assets.

          7.15. Cancelling and Issuing New Stock: The treatment of the Reorganized Debtor’s stock
  is dependent upon whether the Plan is confirmed as a Consensual Plan with the acceptance of each
  class of creditors or by Cramdown in the event of a rejecting class.

                 7.15.1 Consensual Plan: In the event that the Plan is confirmed as a Consensual
                        Plan, with the acceptance of each class, Mr. Gibler will retain his stock and
                        hold 100% of the outstanding issued shares of the Reorganized Debtor.

                 7.15.2 Cramdown: In the event that the plan is confirmed by cramdown, without the
                        acceptance of each class, the Class 23 interests shall be canceled and reissued
                        as provided in Section 4.15 of the Plan.

                 7.15.3 As may be required, the Articles of Incorporation and ByLaws of All-State
                        may be amended on or after the Effective Date to comply and conform to this
                        Plan.

          7.16. Unclaimed Distributions. For a period of one year following the date a payment is
  due under the Plan, the Reorganized Debtors shall retain in a reserve account for issuance of any
  unclaimed distributions for the benefit of the holders of allowed claims and/or administrative
  expenses which have failed to claim such distributions. Following the one year period after such
  distributions are due, the holders of allowed claims or allowed administrative expenses theretofore
  entitled to such distributions held in such reserve account shall cease to be entitled thereto and
  thereupon such distributions shall become property of the Reorganized Debtors.


                                        ARTICLE VIII
                                     GENERAL PROVISIONS

          8.1    Definitions and Rules of Construction. The definitions and rules of construction set
  forth in 11 U.S.C. §§ 101 and 102 of the Code shall apply when terms defined or construed in the
  Code are used in this Plan, and they are supplemented by the definitions in the Disclosure Statement.

         8.2     Severability. If any provision in this Plan is determined to be unenforceable, the
  determination will in no way limit or affect the enforceability and operative effect of any other
  provision of this Plan.

         8.3     Binding Effect. The rights and obligations of any entity named or referred to in this
  Plan will be binding upon, and will inure to the benefit of the successors or assigns of such entity.




                                                  -23-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                Entered:04/25/19 13:50:44 Page24 of 31



         8.4     Captions. The headings contained in this Plan are for convenience of reference only
  and do not affect the meaning or interpretation of this Plan.

          8.5    Controlling Effect. Unless a rule of law or procedure is supplied by federal law
  including the Code or the Federal Rules of Bankruptcy Procedure, the laws of the State of Colorado
  govern this Plan and any agreements, documents, and instruments executed in connection with this
  Plan, except as otherwise provided in this Plan.

          8.6     Entire Agreement. This Plan, constitutes the entire agreement among the parties
  hereto and there are no agreements, representations or warranties which are not set forth herein. All
  prior negotiations, agreements and understandings are superseded hereby.

          8.7    Definitions and Rules of Construction. The definitions and rules of construction set
  forth in 11 U.S.C. §§ 101 and 102 of the Code shall apply when terms defined or construed in the
  Code are used in this Plan, and they are supplemented by the following definitions:

         a.      “Administrative Expense” shall mean any cost or expense of administration of
                 Chapter 11 allowed under 11 U.S.C. § 503(b).
         b.      "Allowed Claim" shall mean (a) an unsecured claim against the Debtor which is set
                 forth in the Debtor’s schedules other than an unsecured claim against the Debtors
                 scheduled by the Debtors as unknown, disputed, contingent or unliquidated; (b) an
                 unsecured claim against the Debtors which has been filed pursuant to
                 11 U.S.C. § 501, and with respect to which no objection to the allowance thereof has
                 been interposed within the deadlines set forth in this Plan, or as to which any
                 objection has been determined by Final Order; provided however, that interest
                 accrued on or after June 23, 2017, shall not be a part of any Allowed Claim. Allowed
                 Claims may include, but are not limited to, claims that arise from the rejection of
                 executory contracts.
         c.      “All-State Creditor Fund” shall mean that creditor fund established by the Plan and
                 defined in Section 7.6 of the Plan.
         d.      “All-State Net Income” shall mean that net income as defined in Section 7.6 of the
                 Plan as part of the establishment of the All-State Creditor Fund.
         e.      “All-State Petition Date” shall mean June 23, 2017, the date that All-State
                 commenced a voluntary petition under Chapter 11 of 11 U.S.C. §101, et seq.
         f.      “Class” shall mean any class of creditors or interests described in Article II of the
                 Plan.
         g.      “Code” shall mean the Title 11 of the United States Code, 11 U.S.C. § 101, et seq.,
                 and any amendments thereof.
         h.      "Confirmation" shall mean the entry by the Court of an order confirming the Plan in
                 accordance with Chapter 11 of the Code.
         i.      “Confirmation Date” shall mean the date on which the Plan is confirmed by the
                 Bankruptcy Court.



                                                  -24-
Case:17-15844-TBM Doc#:518 Filed:04/25/19            Entered:04/25/19 13:50:44 Page25 of 31



       j.    “Confirmation Order” shall mean a Final Order of the Bankruptcy Court confirming
             the Plan in accordance with the provisions of Chapter 11 of the Code.
       k.    "Contested Claim" shall mean shall mean any Claim which has been scheduled by
             the Debtor as disputed, contingent, or unliquidated or any Claim as to which an
             objection to the allowance thereof has been or will be filed within the deadline for
             filing of such objections set forth in Article V of this Plan. Contested Claims shall
             be treated under the provisions of Article V of this Plan until allowance or
             disallowance of such claim has been determined by a Final Order. Contested claims
             include claims which the Debtor believe should be objected to in whole or in part.
             Contested claims further include any claims held by creditors against whom the
             Debtor believe actions may be brought under 11 U.S.C. §§ 544, 547, 548 or 549.
       l.    “Disallowed Claim” shall mean any claim or portion thereof that has been disallowed
             by a Final Order of the Bankruptcy Court.
       m.    “Disputed Claim” shall mean any claim which has been scheduled by the Debtor as
             unknown, disputed, contingent or unliquidated, or any claim as to which an objection
             has been filed and allowance or disallowance of such claim has not been determined
             by a Final Order.
       n.    “Effective Date” shall mean the first business day following thirty (30) days after the
             date the order confirming the Plan becomes a Final Order.
       o.    "Final Order" shall mean an order or a judgment as to which the time to appeal or
             seek review or rehearing has expired. In the event that an appeal or petition for
             rehearing is filed, an order or judgment shall be final unless an Order enters granting
             a stay pending appeal or petition for rehearing.
       p.    “Gibler Creditor Fund” shall mean that creditor fund established by the Plan and
             defined in Section 7.5 of the Plan.
       q.    “Gibler Petition Date” shall mean January 26, 2018, the date that Mr. Gibler
             commenced a voluntary petition under Chapter 11 of 11 U.S.C. §101, et seq.
       r.    “Income” shall mean all of the property of the Estate as defined by 11 U.S.C. §1115.
       s.    "Post-petition" shall mean anytime on or subsequent to June 23, 2017 for All-State,
             or January 26, 2018 for Mr. Gibler.
       t.    “Preference Recovery Funds.” All net proceeds from the prosecution of any and all
             claims pursuant to 11 U.S.C. §§ 544, 547, 548, 549, and 550, in the event the Debtor
             pursues such claims or actions under the Bankruptcy Code, after payment of legal
             fees and expenses.
       u.    "Pre-petition" shall mean anytime prior to June 23, 2017 for All-State, or January 26,
             2018 for Mr. Gibler.
       v.    "Pro Rata" shall mean with respect to any claimant, the percentage which the allowed
             Claim of a creditor bears to the sum of all Allowed Claims in the same class as such
             Allowed Claim.
       w.    “Unimpaired” A class of claims or interests is “unimpaired” in accordance with 11
             U.S.C. §1124 if the legal, equitable and/or contractual rights of the holders of such
             claims or interests are not altered under the Plan.



                                              -25-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                 Entered:04/25/19 13:50:44 Page26 of 31



         x.      “Unsecured Claims” shall mean the Allowed Claims against the Debtor which are
                 unsecured and which are other than Allowed Priority Claims and Allowed
                 Administrative Expenses, and shall include any Deficiency Claim(s) arising to the
                 holder of an Allowed Secured Claim, pursuant to the provisions of 11 U.S.C. §506,
                 after a hearing pursuant to the applicable Federal Rules of Bankruptcy Procedure or
                 resulting from any agreement reached between the Claimant and the Debtor in which
                 it was determined that the value of the collateral securing the claim was less than the
                 Allowed Claim.
         y.      “Unsecured Creditors” shall mean the holders of allowed Unsecured Claims against
                 the Estate.


                                            ARTICLE IX
                                            DISCHARGE

           9.1.   Discharge of All-State. Pursuant to 11 U.S.C. § 1141(d)(1)(A), confirmation of the
  Joint Plan shall discharge only All-State from any debt that arose before the date of such
  confirmation and any debt of a kind specified in 11 U.S.C. §§ 502(g), 502(h), or 502(I), whether or
  not: (a) a proof of claim is filed or deemed filed; (b) such claim is allowed under 11 U.S.C. § 502;
  or, (c) the holder of such claim has accepted the plan. Confirmation of the Plan also terminates all
  rights and interests of equity security holders and general partners provided for by the Plan.

         9.2     Discharge of Mr. Gibler. Confirmation of the Plan does not discharge Mr. Gibler for
  any debt provided for in the Plan until the Court grants him a discharge on completion of all
  payments under the Plan, or as otherwise provided in § 1141(d)(5) of the Code. Mr. Gibler will not
  be discharged from any debt excepted from discharge under 11 U.S.C. § 523 except as provided in
  Rule 4007(c) of the Federal Rules of Bankruptcy Procedure. Mr. Gibler anticipates filing a motion
  to administratively close his bankruptcy case once required payments under the Plan have been
  commenced. Upon completion of the required Plan payments, Mr. Gibler will file a motion seeking
  to reopen the case for purposes on entry of the Final Decree and entry of his discharge.

           9.3    Enforcement of Plan. The Reorganized Debtors shall be entitled to seek injunctive
  relief from the Court, if necessary, to enforce any and all provisions of the Plan.

                                           ARTICLE X
                                        DEFAULT OF PLAN

          10.1 In the event of any default by the Reorganized Debtors of any payment to any class
  of claimants arising under the terms of this Plan other than payment to IRS, the Reorganized Debtors
  shall have thirty (30) days within which to cure any default in payments due under this Plan after the
  date of issuance of written notice from any claim holder.




                                                  -26-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                Entered:04/25/19 13:50:44 Page27 of 31



          10.2 Written notice shall be provided to the Reorganized Debtors and to their counsel at
  the addresses set forth below, unless written notice of substitution of legal counsel is served upon
  the claim holder at least fifteen (15) days prior to the date notice is sent.

         10.3 In the event that the Reorganized Debtors fail to cure any default in the requirements
  to make payment under the Plan, within thirty (30) days from the date that written notice is sent in
  compliance with paragraph 10.2, the entire amount of the obligations dealt with under the Plan shall
  be immediately due from the Reorganized Debtors.

          10.4 These default provisions shall not apply to the IRS, Colorado Department of Revenue
  or to the Colorado Department of Labor and Employment. Any default as to these creditors shall
  be governed by applicable non-bankruptcy law, except as otherwise provided for in the Plan.

                                       ARTICLE XI
                                MISCELLANEOUS PROVISIONS

         11.1 Retention of Jurisdiction. The Reorganized Debtors reserve the right to reopen the
  Chapter 11 Case after Confirmation and dismissal for the purposes set forth in this paragraph. The
  Bankruptcy Court shall retain jurisdiction over the Chapter 11 Case for the following purposes:

         (a)     To hear and determine any and all objections to the allowance of Claims or Interests.

         (b)     To determine any and all applications for allowances of compensation and
                 reimbursement of expenses and any other fees and expenses authorized to be paid or
                 reimbursed under the Bankruptcy Code or the Plan, to the extent such claim was
                 incurred prior to the Effective Date.

         (c)     To hear and determine any and all pending applications for the rejection or
                 assumption, or for the assumption and assignment, as the case may be, of executory
                 contracts or unexpired leases to which the Debtors are a party, and to hear and
                 determine any and all Claims arising therefrom.

         (d)     To consider any modifications of the Plan, to remedy any defect or omission, or
                 reconcile any inconsistency in the Plan or in any order of the Bankruptcy Court,
                 including the Confirmation Order.

         (e)     To hear and determine all controversies, suits, and disputes that may arise in
                 connection with the interpretation, enforcement, or consummation of the Plan,
                 including, but not limited to, any and all applications, adversary proceedings, claims
                 objections and contested matters that may be pending on the Effective Date or
                 become necessary after the Effective Date.




                                                  -27-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                  Entered:04/25/19 13:50:44 Page28 of 31



          (f)     To consider and act on the compromise and settlement of any claim or cause of
                  action by or against the Debtors where the original claim or cause of action is in
                  excess of $25,000.00.

          (g)     To issue orders in aid of execution of the Plan as contemplated by 11 U.S.C. § 1142.

          (h)     To determine such other matters as may be set forth in the Confirmation Order or
                  which may arise in connection with the Plan or the Confirmation Order.

          11.2. Satisfaction of Claims. The payment of Allowed Claims, Allowed Administrative
  Claims and Allowed Secured Claims shall be in exchange for all claims against the Debtors and shall
  constitute full settlement, release, discharge, and satisfaction of all such claims against the Debtors.
  Confirmation of the Plan shall constitute a modification of any note or obligation for which
  specification and treatment is provided under the Plan as set forth in the Plan. Any obligation or
  note, previously in default, so modified, shall be cured as modified as of the Confirmation Date.
  This provision shall be operable regardless of whether the Plan provides for any obligation to be
  evidenced by a rewritten loan or security document following confirmation of the Plan.

          11.3. Pre-Existing Causes of Action. Nothing herein contained shall prevent the
  Reorganized Debtor from taking any action as may be necessary to the enforcement of any cause of
  action which may exist on behalf of the Reorganized Debtors and which may not have been enforced
  or prosecuted by the Debtor prior to the Effective Date.

          11.4. Headings. The headings used in the Plan are for convenience of reference only and
  shall not limit or in any manner affect the meaning or interpretation of the Plan.

          11.5. Notices. All notices, request, demands, or other communications required or
  permitted in this Plan must be given in writing to the party(ies) to be notified. All communications
  will be deemed delivered when received at the following addresses:

          (a)     To All-State:
                  107 Central Avenue
                  Wiggins, CO 80654

          (b)     With a copy to:

                  Kenneth J. Buechler, Esq.
                  Buechler Law Office, LLC
                  999 18th Street, Suite 1230-S
                  Denver, Colorado 80202
                  Tel: 720-381-0045 / Fax: 720-381-0382
                  email: ken@KJBlawoffice.com



                                                   -28-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                  Entered:04/25/19 13:50:44 Page29 of 31



         (c)     To Mr. Gibler:
                 107 Central Avenue
                 Wiggins, CO 80654

         (d)     With a copy to:

                 Jeff S. Brinen, Esq.
                 Kutner Brinen, P.C.
                 1660 Lincoln St.
                 Suite 1850
                 Denver, CO 80264
                 Direct Line: (303) 832-2418
                 Fax: (303) 832-1510
                 Email: jsb@kutnerlaw.com

         (d)     To an allowed claimant, at the addresses set forth in the allowed Proof of Claim, if
                 filed, or, if no Proof of Claim is filed, at the address set forth for the claimant in the
                 Debtors’ Schedules filed with the Bankruptcy Court.

          11.6. Successors and Assigns. The Plan will be binding upon the Reorganized Debtors, any
  creditor affected by the Plan and their heirs, successors, assigns and legal representatives.

          11.7 Substantial Consummation. On the Effective Date or as soon thereafter as
  practicable, the Plan shall be deemed to be substantially consummated under sections 1101 and
  1127(b) of the Bankruptcy Code.

           11.8 Exemption from Transfer Taxes. Subject to orders entered by the Bankruptcy Court
  prior to the Confirmation Date authorizing certain sales of real property, pursuant to section 1146(c)
  of the Bankruptcy Code, the assignment or surrender of any lease or sublease, or the delivery of any
  deed or other instrument of transfer under, in furtherance of, or in connection with the Plan,
  including any deeds, bills of sale, or assignments executed in connection with any disposition of
  assets contemplated by the Plan shall not be subject to any stamp, real estate transfer, mortgage
  recording, sales, use, or other similar tax.

         11.9 Exculpation of All-State, its officers and directors, and Injunction against claims
  against Debtors, their estate and their assets.

         (a)     Definitions.

         (I)     “Representatives” means, with regard to any entity, its officers, directors, employees,
                 advisors, attorneys, professionals, accountants, investment bankers, financial
                 advisors, consultants, agents and other representatives (including their respective
                 officers, directors, employees, members and professionals).


                                                   -29-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                 Entered:04/25/19 13:50:44 Page30 of 31



         (ii)    “Exculpated Parties” means, collectively, the Debtors, the officers and directors of
                 the Debtors that served in such capacity at any time from and after the Petition Date
                 (in their capacity as such as well as in their individual capacities), and each of their
                 respective Representatives (each of the foregoing in its individual capacity as such).

         (b)     Compromise and Settlement

          Should the Plan be confirmed by consent pursuant to 11 U.S.C. § 1129(a), pursuant to 11
  U.S.C. § 363 and Fed.R.Bankr.P. 9019, and in consideration for the distributions and other benefits
  provided pursuant to the Plan, the provisions of the Plan shall constitute a good faith compromise
  of all Claims and equity interests. The entry of the Confirmation Order shall constitute the
  Bankruptcy Court’s approval of the compromise or settlement of all Claims and equity interests, as
  well as a finding by the Bankruptcy Court that such compromise or settlement is fair, equitable,
  reasonable and in the best interests of the Debtors, the estate and holders of Claims and equity
  interests.

         (c)     Exculpation

          Should the Plan be confirmed by consent pursuant to 11 U.S.C. § 1129(a),
  notwithstanding anything contained in the Plan to the contrary, the Exculpated Parties shall
  neither have nor incur any liability to any entity for any and all claims and causes of action
  arising on or after the Petition Date and prior to or on the Effective Date relating in any way
  to the conduct of this Chapter 11 Case, including any act taken or omitted to be taken in
  connection with, or arising out of, the Chapter 11 Case, including, without limitation,
  formulating, negotiating, preparing, disseminating, implementing, administering, confirming
  or consummating the Plan, the Disclosure Statement, or any other contract, instrument, release
  or other agreement or document created or entered into in connection with the Chapter 11
  Case; provided, however, that the foregoing provisions of this Article shall have no effect on
  the liability of any Exculpated Party that results from any such act or omission that is
  determined in a Final Order to have (i) constituted gross negligence, willful misconduct, or
  fraud, (ii) been outside the scope of their respective duties in the Chapter 11 Case, or (iii) arose
  prior to the Petition Date.




                                                  -30-
Case:17-15844-TBM Doc#:518 Filed:04/25/19                 Entered:04/25/19 13:50:44 Page31 of 31



        This Third Amended Joint Chapter 11 Plan of Reorganization is respectfully submitted this
    th
  25 day of April, 2019.

   ALL-STATE FIRE PROTECTION, INC.

   /s/ Raymond S. Gibler                              /s/ Raymond s. Gibler
   __________________________________                 ________________________________
   By: Raymond S. Gibler, President                   Raymond S. Gibler, individual debtor
   Dated: April 25, 2019                              Dated: April 25, 2019
   BUECHLER LAW OFFICE, LLC                           KUTNER BRINEN, P.C.

   /s/ Kenneth J. Buechler                            /s/ Jeffrey S. Brinen
   _________________________________                  _______________________________
   Kenneth J. Buechler, #30906                        Jeffrey S. Brinen, #20565
   999 18th Street, Suite 1230-S                      1660 Lincoln St.
   Denver, Colorado 80202                             Suite 1850
   Tel: 720-381-0045                                  Denver, CO 80264
    Fax: 720-381-0382                                 Direct Line: (303) 832-2418
   email: ken@KJBlawoffice.com                        Fax: (303) 832-1510
   Attorneys for All-State Fire Protection, Inc.      Email: jsb@kutnerlaw.com
                                                      Attorneys for Mr. Gibler




                                                   -31-
